Exhibit 10.20

EXECUTION VERSION

ABL SUBSIDIARIES GUARANTY

ABL SUBSIDIARIES GUARANTY, dated as of October 20, 2016 (as amended, restated,
amended and restated, modified or supplemented from time to time, this
“Guaranty”), made by each of the undersigned guarantors (each a “Guarantor” and,
together with any other entity that becomes a guarantor hereunder pursuant to
Section 26 hereof, the “Guarantors”). Except as otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Shay Intermediate Holding II Corporation, a Delaware corporation
(“Holdings”), PAE Holding Corporation, a Delaware corporation (the “Lead
Borrower”), the other borrowers party thereto (each, a “Subsidiary Borrower” and
together with the Lead Borrower, the “Borrowers”), the lenders party thereto
from time to time (the “Lenders”), Bank of America, N.A., as administrative
agent (together with any successor administrative agent, the “Administrative
Agent”), collateral agent (together with any successor collateral agent, the
“Collateral Agent”), Issuing Bank and Swingline Lender, Bank of America, N.A.,
Citizens Bank, National Association, SunTrust Robinson Humphrey, Inc. and Morgan
Stanley Senior Funding, Inc., as Joint Lead Arrangers and Bookrunners, and Bank
of America, N.A., Citizens Bank, National Association, SunTrust Bank and Morgan
Stanley Senior Funding, Inc., as Co-Documentation Agents and Co-Syndication
Agents, have entered into a Revolving Credit Agreement, dated as of October 20,
2016 (as amended, modified, restated and/or supplemented from time to time, the
“Credit Agreement”), providing for the making of Revolving Loans to, and the
issuance of Letters of Credit on behalf of, the Borrowers, as contemplated
therein (the Lenders, each Issuing Bank, the Swingline Lender, the
Administrative Agent, the Collateral Agent and each other Agent are herein
called the “Lender Creditors”);

WHEREAS, the Lead Borrower and/or one or more of its Subsidiaries may at any
time and from time to time enter into one or more Secured Bank Product
Obligations with Secured Bank Product Providers (such Secured Bank Product
Providers, if any, collectively, the “Other Creditors” and, together with the
Lender Creditors, the “Secured Creditors”);

WHEREAS, each Guarantor is a direct or indirect Wholly-Owned Domestic Subsidiary
of the Lead Borrower;

WHEREAS, it is a condition to the making of Revolving Loans to, and the issuance
of Letters of Credit on behalf of, the Borrowers under the Credit Agreement that
each Guarantor shall have executed and delivered this Guaranty; and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Revolving
Loans by, and the issuance of Letters of Credit to, the Borrowers under the
Credit Agreement and the entering into by the Lead Borrower and/or one or more
of its Subsidiaries of Secured Bank Product Obligations with the Other Creditors
and, accordingly, desires to execute this Guaranty in order to satisfy the
condition described in the preceding paragraph;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:

1. Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees: (i) to the Lender Creditors the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of (x) the unpaid principal of, premium, if any, and interest on the Notes
issued by, and the Revolving Loans made to, and the Letters of Credit issued to,
the Borrowers under the Credit Agreement and (y) all other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due), liabilities and indebtedness owing by
each Borrower to the Lender Creditors under the Credit Agreement and each other
Credit Document to which such Borrower is a party (including, without
limitation, indemnities, Fees and interest thereon (including, in each case, any
interest, fees, and other amounts accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in the Credit Agreement, whether or not such interest, fees and other
amounts is an allowed claim or allowable claim in any such proceeding)), whether
now existing or hereafter incurred under, arising out of, or in connection with,
the Credit Agreement and each such other Credit Document and the due performance
and compliance by each Borrower with all of the terms, conditions and agreements
contained in all such Credit Documents (all such principal, premium, interest,
reimbursement obligations, liabilities, indebtedness and obligations being
herein collectively called the “Credit Document Obligations”); and (ii) to each
Other Creditor the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including, in
each case, any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
agreement governing the respective Secured Bank Product Obligations whether or
not such interest is an allowed claim in any such proceeding) owing by the Lead
Borrower and/or one or more of its Subsidiaries under any Secured Bank Product
Obligations, whether now in existence or hereafter arising, and the due
performance and compliance by such Borrower and such Subsidiaries with all of
the terms, conditions and agreements contained in each agreement governing the
Secured Bank Product Obligations to which it is a party (all such obligations,
liabilities and indebtedness being herein collectively called the “Other
Obligations” and, together with the Credit Document Obligations, the “Guaranteed
Obligations”); provided, that the “Guaranteed Obligations”, with respect to any
Guarantor, shall exclude any Excluded Swap Obligations with respect to such
Guarantor. As used herein, the term “Guaranteed Party” shall mean each Borrower
and/or each Subsidiary thereof party to any agreement governing any Secured Bank
Product Obligations with the applicable Other Creditor. Each Guarantor
understands, agrees and confirms that the Secured Creditors may enforce this
Guaranty up to the full amount of the Guaranteed Obligations against such
Guarantor without proceeding against any other Guarantor, the Borrowers, any
other Guaranteed Party, against any security for the Guaranteed Obligations, or
under any other guaranty covering all or a portion of the Guaranteed
Obligations.

 

-2-



--------------------------------------------------------------------------------

2. Additionally, each Guarantor, jointly and severally, unconditionally and
irrevocably guarantees the payment of any and all of its Guaranteed Obligations
whether or not due or payable by any Borrower or any such other Guaranteed Party
upon the occurrence in respect of any Borrower or any such other Guaranteed
Party of any of the events specified in Section 11.05 of the Credit Agreement,
and unconditionally and irrevocably, jointly and severally, promises to pay such
Guaranteed Obligations to the Secured Creditors, or order, on demand, in lawful
money of the United States. This Guaranty shall constitute a guaranty of
payment, and not of collection.

3. The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guaranty of the Guaranteed Obligations, whether executed by such
Guarantor, any other Guarantor, any other guarantor or by any other party, and,
to the fullest extent permitted under law, the liability of each Guarantor
hereunder shall not be affected or impaired by: (a) any direction as to
application of payment by any Borrower, any other Guaranteed Party or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking
(other than payment of the Guaranteed Obligations in cash), (d) any dissolution,
termination or increase, decrease or change in personnel by any Borrower or any
other Guaranteed Party, (e) any payment made to any Secured Creditor on the
Guaranteed Obligations which any Secured Creditor repays pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding,
(f) any action or inaction by the Secured Creditors as contemplated in Section 6
hereof or (g) any invalidity, irregularity or unenforceability of all or any
part of the Guaranteed Obligations or of any security therefor.

4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor, any Borrower or any
other Guaranteed Party, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor, any Borrower or any other Guaranteed Party
and whether or not any other Guarantor, any other guarantor, any Borrower or any
other Guaranteed Party be joined in any such action or actions. Each Guarantor
waives, to the fullest extent permitted by law, the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by any Borrower or any other Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to any Borrower or any such
other Guaranteed Party shall operate to toll the statute of limitations as to
each Guarantor.

5. To the fullest extent permitted under applicable law, each Guarantor hereby
waives notice of acceptance of this Guaranty and notice of any liability to
which it may apply, and waives promptness, diligence, presentment, demand of
payment, protest, notice of dishonor or nonpayment of any such liabilities, suit
or taking of other action by the Administrative Agent or any other Secured
Creditor against, and any other notice to, any party liable thereon (including
such Guarantor, any other Guarantor, any other guarantor, any Borrower or any
other Guaranteed Party).

 

-3-



--------------------------------------------------------------------------------

6. Any Secured Creditor may at any time and from time to time without the
consent of, or notice to, any Guarantor (except as shall be required by
applicable statute and cannot be waived), without incurring responsibility to
such Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew or alter, any of the Guaranteed Obligations
(including any increase or decrease in the rate of interest or fees thereon or
the principal amount thereof), any security therefor, or any liability incurred
directly or indirectly in respect thereof, and this Guaranty shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against any Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof or
otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, Guarantors, other
guarantors, any Borrower, any other Guaranteed Party, or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower or any other Guaranteed Party to creditors of such Borrower or such
other Guaranteed Party other than the Secured Creditors;

(f) except as otherwise expressly required by the Security Documents, apply any
sums by whomsoever paid or howsoever realized to any liability or liabilities of
any Borrower or any other Guaranteed Party to the Secured Creditors regardless
of what liabilities of such Borrower or such other Guaranteed Party remain
unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
any agreement governing any of the Secured Bank Product Obligations, the Credit
Documents or any of the instruments or agreements referred to therein, or
otherwise amend, modify or supplement any agreement governing any of the Secured
Bank Product Obligations and the Credit Documents or any of such other
instruments or agreements;

(h) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

 

-4-



--------------------------------------------------------------------------------

(i) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
its liabilities under this Guaranty.

7. This Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Secured
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Secured Creditor would otherwise have. No notice to or demand on any
Guarantor in any case shall entitle such Guarantor to any other further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of any Secured Creditor to any other or further action in any circumstances
without notice or demand. It is not necessary for any Secured Creditor to
inquire into the capacity or powers of any Borrower or any other Guaranteed
Party or the officers, directors, partners or agents acting or purporting to act
on its or their behalf, and any Guaranteed Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

8. Any indebtedness of any Borrower or any other Guaranteed Party now or
hereafter owing to any Guarantor is hereby subordinated to the Guaranteed
Obligations of such Borrower or such other Guaranteed Party to the Secured
Creditors, and such Guaranteed Obligations of such Borrower or such other
Guaranteed Party to any Guarantor, if the Administrative Agent or the Collateral
Agent, after the occurrence and during the continuance of an Event of Default,
so requests, shall be collected, enforced and received by such Guarantor for the
benefit of the Secured Creditors and be paid over to the Secured Creditors on
account of the Guaranteed Obligations of such Borrower or such other Guaranteed
Parties to the Secured Creditors, but without affecting or impairing in any
manner the liability of such Guarantor under the other provisions of this
Guaranty. Without limiting the generality of the foregoing, each Guarantor
hereby agrees with the Secured Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until all Guaranteed Obligations have been irrevocably paid in full in cash.

9. (a) Each Guarantor waives any right (except as shall be required by
applicable law and cannot be waived) to require the Secured Creditors to:
(i) proceed against any Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from any Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense (except as shall
be required by applicable statute and cannot be waived) based on or arising out
of any defense of any Borrower, any other Guaranteed Party, any other Guarantor,
any other guarantor of the Guaranteed Obligations or any other party other than
payment in full of the Guaranteed Obligations including, without limitation, any
defense based on or arising out of the disability of any Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the

 

-5-



--------------------------------------------------------------------------------

Guaranteed Obligations or any other party, or the invalidity, illegality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Guaranteed Party other than payment in full of the Guaranteed Obligations.
The Secured Creditors may, at their election, foreclose on any security held by
the Administrative Agent, the Collateral Agent or the other Secured Creditors by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Secured Creditors may
have against any Borrower, any other Guaranteed Party or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full. Each Guarantor waives, to the fullest extent permitted under law,
any defense arising out of any such election by the Secured Creditors, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of such Guarantor against any Borrower,
any other Guaranteed Party or any other party or any security.

(b) Each Guarantor waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Guaranteed Obligations. Each Guarantor assumes
all responsibility for being and keeping itself informed of the Borrowers’ and
each other Guaranteed Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that the Secured Creditors shall have no duty to
advise any Guarantor of information known to them regarding such circumstances
or risks.

10. The Secured Creditors agree that this Guaranty may be enforced only by the
action of the Administrative Agent or the Collateral Agent, in each case acting
upon the instructions of the Required Lenders (or, after the date on which all
Credit Document Obligations have been paid in full, the holders of at least a
majority of the outstanding Other Obligations) and that no other Secured
Creditors shall have any right individually to seek to enforce or to enforce
this Guaranty, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent or the Collateral Agent or, after all
the Credit Document Obligations have been paid in full, by the holders of at
least a majority of the outstanding Other Obligations, as the case may be, for
the benefit of the Secured Creditors upon the terms of this Guaranty. The
Secured Creditors further agree that this Guaranty may not be enforced against
any director, officer, employee, partner, member or stockholder of any Guarantor
(except to the extent such partner, member or stockholder is also a Guarantor
hereunder).

 

-6-



--------------------------------------------------------------------------------

11. In order to induce the Lenders to make Revolving Loans to, and issue Letters
of Credit on behalf of, the Borrowers pursuant to the Credit Agreement, and in
order to induce the Other Creditors to execute and deliver any agreement
governing the Secured Bank Product Obligations and to perform the Secured Bank
Product Obligations to which they are a party, each Guarantor represents,
warrants and covenants that:

(a) Such Guarantor (i) is a duly organized and validly existing corporation,
partnership, limited liability company or unlimited liability company, as the
case may be, in good standing under the laws of the jurisdiction of its
organization, (ii) has the corporate, partnership, limited liability company or
unlimited liability company power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualification except, in the case of clauses (ii) and (iii)
hereof, except for failures to be so qualified which, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect.

(b) Such Guarantor has the corporate, partnership, limited liability company or
unlimited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of this Guaranty and each other
Credit Document to which it is a party and has taken all necessary corporate,
partnership, limited liability company or unlimited liability company action, as
the case may be, to authorize the execution, delivery and performance by it of
this Guaranty and each such other Credit Document. Such Guarantor has duly
executed and delivered this Guaranty and each other Credit Document to which it
is a party, and this Guaranty and each such other Credit Document constitutes
the legal, valid and binding obligation of such Guarantor enforceable in
accordance with its terms, except to the extent that the enforceability hereof
or thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

(c) Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) contravene any
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents or Permitted Liens) upon any of the
property or assets of such Guarantor or any of its Restricted Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
credit agreement, or any other material agreement, contract or instrument, in
each case to which such Guarantor or any of its Restricted Subsidiaries is a
party or by which it or any of its property or assets is bound or to which it
may be subject (except, in the case of preceding clauses (i) and (ii), other
than in the case of any contravention, breach, default and/or conflict, that
would not reasonably be expected, either individually or in the aggregate, to
have a Material Adverse Effect) or (iii) violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of such Guarantor or any of its Restricted Subsidiaries.

 

-7-



--------------------------------------------------------------------------------

(d) Except to the extent the failure to obtain or make the same would not
reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and which remain in full force and effect
on the Closing Date and (y) filings which are necessary to perfect the security
interests created under the Security Documents), or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Guarantor to authorize,
or is required to be obtained or made by, or on behalf of, any Guarantor in
connection with, the execution, delivery and performance of this Guaranty by
such Guarantor or any other Credit Document to which such Guarantor is a party.

(e) There are no actions, suits or proceedings pending or, to such Guarantor’s
knowledge, threatened (i) with respect to this Guaranty or any other Credit
Document to which such Guarantor is a party or (ii) with respect to such
Guarantor or any of its Restricted Subsidiaries that, either individually or in
the aggregate, has had, or would reasonably be expected to have, a Material
Adverse Effect.

12. Each Guarantor covenants and agrees that on and after the Closing Date and
until the Termination Date (as defined below), such Guarantor will comply, and
will cause each of its Restricted Subsidiaries to comply, with all of the
applicable provisions, covenants and agreements contained in Articles 9 and 10
of the Credit Agreement, and will take, or will refrain from taking, as the case
may be, all actions that are necessary to be taken or not taken so that it is
not in violation of any provision, covenant or agreement contained in Articles 9
or 10 of the Credit Agreement, and so that no Default or Event of Default is
caused by the actions of such Guarantor or any of its Restricted Subsidiaries.
As used in this Agreement, “Termination Date” shall mean the date upon which the
Aggregate Commitments under the Credit Agreement have been terminated and all
Obligations have been paid in full, no Note under the Credit Agreement is
outstanding and all Revolving Loans and LC Disbursements thereunder have been
repaid in full (other than (x) contingent indemnification obligations,
(y) Letters of Credit which have been Cash Collateralized or backstopped on
terms reasonably satisfactory to the Administrative Agent and (z) obligations
and liabilities under any agreement governing the Secured Bank Product
Obligations not then due and payable pursuant to Section 11.11 of the Credit
Agreement).

13. The Guarantors hereby jointly and severally agree to pay all reasonable
invoiced out-of-pocket costs and expenses of the Administrative Agent in
connection with the enforcement of this Guaranty and in connection with any
amendment, waiver or consent relating hereto, in each case, in accordance with
the terms and provisions of Section 13.01 of the Credit Agreement.

14. This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Secured Creditors and their
successors and permitted assigns.

15. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby and with the written consent of either (x) the
Required Lenders (or, to the extent required

 

-8-



--------------------------------------------------------------------------------

by Section 13.12 of the Credit Agreement, with the written consent of each
Lender) at all times prior to the time at which all Credit Document Obligations
have been paid in full or (y) the holders of at least a majority of the
outstanding Other Obligations at all times after the time on which all Credit
Document Obligations have been paid in full; provided, that any change, waiver,
modification or variance affecting the rights and benefits of a single Class (as
defined below) of Secured Creditors (and not all Secured Creditors in a like or
similar manner) shall also require the written consent of the Requisite
Creditors (as defined below) of such Class of Secured Creditors (it being
understood that the addition or release of any Guarantor hereunder in accordance
with the terms hereof or the Credit Agreement shall not constitute a change,
waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released and shall not require the consent of any Secured
Creditor other than the Administrative Agent). For the purpose of this Guaranty,
the term “Class” shall mean each class of Secured Creditors, i.e., whether
(x) the Lender Creditors as holders of the Credit Document Obligations or
(y) the Other Creditors as the holders of the Other Obligations. For the purpose
of this Guaranty, the term “Requisite Creditors” of any Class shall mean
(x) with respect to the Credit Document Obligations, the Required Lenders (or,
to the extent required by Section 13.12 of the Credit Agreement, each Lender)
and (y) with respect to the Other Obligations, the holders of at least a
majority of all obligations outstanding from time to time under the Secured Bank
Product Obligations.

16. Each Guarantor acknowledges that an executed (or conformed) copy of each of
the Credit Documents and each agreement governing the Secured Bank Product
Obligations has been made available to such Guarantor.

17. Subject, in each case, to the limitations set forth in Section 13.02(b) of
the Credit Agreement, in addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Secured Creditor Law) and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Secured Creditor is hereby authorized, at any time or from time to time,
without notice to any Guarantor or to any other Person, any such notice being
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
such Secured Creditor to or for the credit or the account of such Guarantor,
against and on account of the obligations and liabilities of such Guarantor to
such Secured Creditor under this Guaranty, irrespective of whether or not such
Secured Creditor shall have made any demand hereunder and although said
obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.

18. All notices, requests, demands or other communications pursuant hereto shall
be sent in accordance with the terms and provisions set forth in Section 13.03
of the Credit Agreement. All notices and other communications shall be in
writing and addressed to such party at (i) in the case of any Lender Creditor,
as provided in the Credit Agreement, (ii) in the case of any Guarantor, at: PAE
Holding Corporation c/o Platinum Equity, LLC, 360 North Crescent Drive, Beverly
Hills, CA 90210; Facsimile: 310-712-1863, Attention: Legal Department, and
(iii) in the case of any Other Creditor, at such address as such Other Creditor
shall have specified in writing to the Lead Borrower and the Administrative
Agent; or in any case at such other address as any of the Persons listed above
may hereafter notify the others in writing.

 

-9-



--------------------------------------------------------------------------------

19. If claim is ever made upon any Secured Creditor for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including the Lead Borrower or any other Guaranteed Party) then and in
such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof or other instrument evidencing any liability of the
Borrowers or any other Guaranteed Party, and such Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

20. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS
AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Any legal action or proceeding
with respect to this Guaranty (except that in the case of any bankruptcy,
insolvency or similar proceedings with respect to any Guarantor, actions or
proceedings related to this Guaranty and the other Credit Documents may be
brought in such court holding such bankruptcy, insolvency or similar
proceedings) may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York in each case
which are located in the County of New York, and, by execution and delivery of
this Guaranty, each Guarantor and each Secured Creditor (by its acceptance of
the benefits of this Guaranty) hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts. Each Guarantor and each Secured Creditor
(by its acceptance of the benefits of this Guaranty) hereby further irrevocably
waives any claim that any such court lacks personal jurisdiction over it, and
agrees not to plead or claim in any legal action or proceeding with respect to
this Guaranty or any other Credit Document to which it is a party brought in any
of the aforesaid courts that any such court lacks personal jurisdiction over it.
Each Guarantor and each Secured Creditor (by its acceptance of the benefits of
this Guaranty) further irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to such party
at its address set forth in Section 18 hereof, such service to become effective
30 days after such mailing. Each Guarantor and each Secured Creditor (by its
acceptance of the benefits of this Guaranty) hereby irrevocably waives any
objection to such service of process and further irrevocably waives and agrees
not to plead or claim in any action or proceeding commenced hereunder or under
any other Credit Document to which it is a party that such service of process
was in any way invalid or ineffective. Nothing herein shall affect the right of
any such party to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against any other party in any
other jurisdiction.

(b) Each Guarantor and each Secured Party (by its acceptance of the benefits of
this Guaranty) hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions or proceedings arising out of or in
connection with this Guaranty or any other Credit Document to which such
Guarantor is a party brought in the courts referred to in clause (a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that such action or proceeding brought in any such court has been brought
in an inconvenient forum.

 

-10-



--------------------------------------------------------------------------------

(c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS
OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

21. In the event that a Guarantor becomes an Excluded Subsidiary or all of the
capital stock of a Guarantor is sold or otherwise disposed of or liquidated in
compliance with the requirements of Section 10.02 of the Credit Agreement (or
such sale or other disposition has been approved in writing by the Required
Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement)), such Guarantor shall upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to Holdings
or another Credit Party) be released from this Guaranty automatically and
without further action and this Guaranty shall, as to each such Guarantor,
terminate, and have no further force or effect (it being understood and agreed
that the sale of one or more Persons that own, directly or indirectly, all of
the capital stock of any Guarantor shall be deemed to be a sale of such
Guarantor for the purposes of this Section 21). Upon the occurrence of the
Termination Date, this Guaranty shall automatically and without further action,
as to all Guarantors, terminate and have no further force and effect. The
Administrative Agent will (and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) irrevocably authorizes the Administrative Agent to),
at the Guarantors’ expense, execute and deliver to the Guarantors such documents
as the Guarantors may reasonably request to evidence, as applicable, the release
of such Guarantor from, or the termination in full of, this Guaranty.

22. At any time a payment in respect of the Guaranteed Obligations is made under
this Guaranty, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty. At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who has made payments in respect of
the Guaranteed Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at

 

-11-



--------------------------------------------------------------------------------

the time of each computation, subject to adjustment to the time of each
computation; provided that no Guarantor may take any action to enforce such
right until the Guaranteed Obligations have been paid in full, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Section 22 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty. As used in this Section 22: (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this Guaranty) on such
date. Notwithstanding anything to the contrary contained above, any Guarantor
that is released from this Guaranty shall thereafter have no contribution
obligations, or rights, pursuant to this Section 22, and at the time of any such
release, if the released Guarantor had an Aggregate Excess Amount or an
Aggregate Deficit Amount, same shall be deemed reduced to $0, and the
contribution rights and obligations of the remaining Guarantors shall be
recalculated on the respective date of release (as otherwise provided above)
based on the payments made hereunder by the remaining Guarantors. All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 22, each Guarantor who makes any payment in respect of
the Guaranteed Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until all of the
Guaranteed Obligations have been paid in full. Each of the Guarantors recognizes
and acknowledges that the rights to contribution arising hereunder shall
constitute an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the reasonable determination of the Required
Lenders.

23. Each Guarantor and each Secured Creditor (by its acceptance of the benefits
of this Guaranty) hereby confirms that it is its intention that this Guaranty
not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act of any similar Federal or
state law. To effectuate the foregoing intention, each Guarantor and each
Secured Creditor (by its acceptance of the benefits of this Guaranty) hereby
irrevocably agrees that the Guaranteed Obligations guaranteed by such Guarantor
shall be limited to such amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such Guarantor
that are relevant under such laws and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such Guarantor and the other Guarantors, result in the Guaranteed
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.

24. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Guarantors and the Administrative
Agent.

 

-12-



--------------------------------------------------------------------------------

25. All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense (other than payment in cash of such Guaranteed
Obligations made in accordance with the terms of this Guaranty) and on the same
basis as payments are made by the Borrowers under Sections 2.10 and 5.01 of the
Credit Agreement.

26. It is understood and agreed that any Restricted Subsidiary of the Lead
Borrower that is required to become a party to this Guaranty after the date
hereof pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become a Guarantor hereunder by (x) executing and delivering a
counterpart hereof, or a joinder agreement substantially in the form of Exhibit
A hereto, and delivering same to the Administrative Agent and (y) taking all
actions as specified in this Guaranty as would have been taken by such Guarantor
had it been an original party to this Guaranty, in each case with all documents
required by the Credit Documents to be delivered to the Administrative Agent and
with all documents and actions required by the Credit Documents to be taken to
the reasonable satisfaction of the Administrative Agent.

27. Each Guaranteed Party that is a Qualified ECP Guarantor (as defined below)
at the time the Guaranty or the grant of the security interest under the Credit
Documents, in each case, by any Specified Loan Party (as defined below), becomes
effective with respect to any Swap Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under this Guaranty and the other Credit Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 27 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 27 shall remain in full force and effect until the
Guaranteed Obligations have been paid and performed in full. Each Qualified ECP
Guarantor intends this Section 27 to constitute, and this Section 27 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act. A “Qualified ECP Guarantor” shall
mean, in respect of any Swap Obligation, each Credit Party that has total assets
exceeding $10,000,000 at the time the Guaranty or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. A
“Specified Loan Party” means any Credit Party that is not “an eligible contract
participant” under the Commodity Exchange Act (determined after giving effect to
this Section 27).

*     *     *

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

DYNCORP By:   /s/ Richard Kirk von Seelen   Name: Richard Kirk von Seelen  
Title: Treasurer

 

PAE SHIELD ACQUISITION COMPANY, INC. By:   /s/ Stephanie Finn   Name: Stephanie
Finn   Title: Assistant Secretary

 

A-T SOLUTIONS CORPORATE HOLDINGS PRIME, INC. By:   /s/ Richard Kirk von Seelen  
Name: Richard Kirk von Seelen   Title: Treasurer

 

A-T SOLUTIONS CORPORATE HOLDINGS, INC. By:   /s/ Richard Kirk von Seelen   Name:
Richard Kirk von Seelen   Title: Treasurer

 

A-T SOLUTIONS HOLDINGS, INC. By:   /s/ Richard Kirk von Seelen   Name: Richard
Kirk von Seelen   Title: Treasurer

 

PAE INTERNATIONAL By:   /s/ Richard Kirk von Seelen   Name: Richard Kirk von
Seelen   Title: Treasurer

[PAE – Signature Page to Subsidiary Guaranty (ABL)]



--------------------------------------------------------------------------------

AFGHAN HOLDCO LLC By:   /s/ Stephanie Finn   Name: Stephanie Finn   Title:
Assistant Secretary

 

DEFENSE SUPPORT SERVICES INTERNATIONAL 3 LLC By:   /s/ Stephanie Finn   Name:
Stephanie Finn   Title: Assistant Secretary

 

PAE TRAINING SERVICES, LLC By:   /s/ Richard Kirk von Seelen   Name: Richard
Kirk von Seelen   Title: Treasurer

 

PAE HUMANITARIAN RESPONSE LLC By:   /s/ Richard Kirk von Seelen   Name: Richard
Kirk von Seelen   Title: Treasurer

 

DEFENSE SUPPORT SERVICES INTERNATIONAL, LLC By:   /s/ Stephanie Finn   Name:
Stephanie Finn   Title: Assistant Secretary

 

DEFENSE SUPPORT SERVICES INTERNATIONAL 2 LLC By:   /s/ Stephanie Finn   Name:
Stephanie Finn   Title: Assistant Secretary

[PAE – Signature Page to Subsidiary Guaranty (ABL)]



--------------------------------------------------------------------------------

PAE LOGISTICS LLC By:   /s/ Richard Kirk von Seelen   Name: Richard Kirk von
Seelen   Title: Treasurer

 

ACCELLIGENCE LLC

By:    A-T SOLUTIONS, INC., its sole member

By:   /s/ Richard Kirk von Seelen   Name: Richard Kirk von Seelen   Title:
Treasurer

 

[PAE – Signature Page to Subsidiary Guaranty (ABL)]



--------------------------------------------------------------------------------

Accepted and Agreed to:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ James Foley

Title:   Senior Vice President

 

[PAE – Signature Page to Subsidiary Guaranty (ABL)]



--------------------------------------------------------------------------------

EXHIBIT A

[Form of]

JOINDER AGREEMENT

Reference is made to the (i) Revolving Credit Agreement, dated as of October 20,
2016 among Shay Intermediate Holding II Corporation, a Delaware corporation
(“Holdings”), PAE Holding Corporation, a Delaware corporation (the “Lead
Borrower”), the other borrowers party thereto (each, a “Subsidiary Borrower” and
together with the Lead Borrower, the “Borrowers”), the lenders party thereto
from time to time (the “Lenders”), Bank of America, N.A., as administrative
agent (together with any successor administrative agent, the “Administrative
Agent”), collateral agent (together with any successor collateral agent, the
“Collateral Agent”), Issuing Bank and Swingline Lender, Bank of America, N.A.,
Citizens Bank, National Association, SunTrust Robinson Humphrey, Inc. and Morgan
Stanley Senior Funding, Inc., as Joint Lead Arrangers and Bookrunners, and Bank
of America, N.A., Citizens Bank, National Association, SunTrust Bank and Morgan
Stanley Senior Funding, Inc., as Co-Documentation Agents and Co-Syndication
Agents (as amended, modified, restated and/or supplemented from time to time,
the “Credit Agreement”) and (ii) the Subsidiaries Guaranty, dated as of
October 20, 2016 (as amended, restated, amended and restated, modified or
supplemented from time to time, the “Subsidiaries Guaranty”), made by each of
the guarantors party thereto in favor of the Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement or in the Subsidiaries Guaranty,
as applicable.

W I T N E S S E T H:

WHEREAS, the Subsidiary Guarantors have entered into the Subsidiaries Guaranty
in order to induce the Lenders to make the Revolving Loans to, and issue Letters
of Credit to, the Borrowers and the Other Creditors to enter into Secured Bank
Product Obligations with the Lead Borrower and/or one or more of its
Subsidiaries;

WHEREAS, pursuant to Section 9.12 of the Credit Agreement and Section 26 of the
Subsidiaries Guaranty, each person that is or becomes a Wholly-Owned Domestic
Subsidiary of a Restricted Subsidiary after the Closing Date (other than an
Excluded Subsidiary) is required to become a Subsidiary Guarantor under the
Credit Agreement. The undersigned Subsidiary (the “New Guarantor”) is executing
this joinder agreement (“Joinder Agreement”) to the Subsidiaries Guaranty as
required by the Credit Agreement;

NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:

1. Guarantee. In accordance with Section 26 of the Subsidiaries Guaranty, the
New Guarantor by its signature below becomes a Guarantor (as defined in the
Subsidiaries Guaranty) under the Subsidiaries Guaranty with the same force and
effect as if originally named therein as a Guarantor (as defined in the
Subsidiaries Guaranty).



--------------------------------------------------------------------------------

2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Subsidiaries Guaranty applicable to it as a
Subsidiary Guarantor, respectively, thereunder and (b) represents and warrants
that the representations and warranties made by it as a Subsidiary Guarantor
thereunder are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
hereof. Each reference to a Subsidiary Guarantor in the Credit Agreement and to
a Guarantor in the Subsidiary Guaranty shall be deemed to include the New
Guarantor.

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

5. No Waiver. Except as expressly supplemented hereby, the Subsidiaries Guaranty
shall remain in full force and effect.

6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 18 of the
Subsidiaries Guaranty.

7. Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

[                 ],

 

as a Guarantor

By:

     

Title:

 

 

Address for Notices:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

     

Name:

   

Title:

 

 

By:

     

Name:

   

Title:

 